DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first fin and the second fin are spaced apart from a semiconductor substrate by one or more intervening interconnect layers, as recited in claim 24, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2012/0142192).
Regarding claim 11, Li et al. discloses, as shown in Figures, a method of manufacturing an integrated circuit (IC) device comprising:
	providing a first dielectric material (oxide-rich, 302) on a structure (pattern substrate 300);
	providing a second dielectric material (silicon and nitrogen, 304-2) on the first dielectric material, wherein the first dielectric material and the second dielectric material have different material compositions; and
	annealing the first dielectric material and the second dielectric material [0019], [0020], [0026].

Regarding claim 12, Li et al. discloses providing the first dielectric material includes conformally depositing the first dielectric material.



Regarding claim 15, Li et al. discloses providing the flowable dielectric material includes using a flowable chemical vapor deposition [0017]-[0019].

Regarding claim 16, Li et al. discloses providing the second dielectric material incudes curing the flowable dielectric material [0020].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (US 2015/0340274) in view of Fogel et al. (US 2015/0303281).
Ryan et al. discloses, as shown in Figures, an integrated circuit (IC) device comprising:
	a first structure (14) on a base (12), wherein the first structure has a width;
	a second structure (14) on the base, wherein the second structure has a width;
	a trench (16) bounded by the first structure, the second structure, and the base, wherein the trench has a height-to-width aspect ratio greater than or equal to 4:1 [0015]; and
	a dielectric layer (30) that fills at least a bottom portion of the trench.


Regarding claim 2, Ryan et al. and Fogel et al. disclose the first structure is a first fin and the second structure is a second fin [0015].

Regarding claim 3, Ryan et al. and Fogel et al. disclose the first fin is a semiconductor fin, the second fin is a semiconductor fin, and the first fin, the second fin, and the base have a same semiconductor composition.

Regarding claim 5, Ryan et al. and Fogel et al. disclose the IC device further comprising:
	a first gate (52) on the first fin; and
	a second gate (52) on the second fin [Figure 18 of Fogel et al.]

Regarding claim 6, Ryan et al. and Fogel et al. disclose the trench has a width of 30 nanometers or less ([0040] of Figel et al.).

.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (US 2015/0340274) in view of Fogel et al. (US 2015/0303281) and further in view of Li et al. (US 2012/0142192).
Regarding claim 8, Ryan et al. and Fogel et al. disclose the claimed invention including the IC device as explained in the above rejection.  Ryan et al. and Fogel et al. do not disclose the dielectric layer has a homogenous composition.  However, Li et al. disclose an IC device comprising a dielectric layer (302,304-2) having a homogenous composition.  Note Figures and [0030] of Li et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the dielectric layer of Ryan et al. and Fogel et al. having a homogenous composition, such as taught by Li et al. in order to have the desired composition.

Regarding claim 9, Ryan et al. and Fogel et al. disclose the claimed invention including the IC device as explained in the above rejection.  Ryan et al. and Fogel et al. do not disclose the dielectric layer includes a first dielectric portion that is conformal over the first structure and the second structure, and a second dielectric portion on the first dielectric portion.  However, Li et al. disclose an IC device comprising a dielectric layer includes a first dielectric portion (202,302) that is conformal and a second dielectric portion (204,304-2) on the first dielectric portion.  Note Figures and [0019] of Li et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the dielectric layer of Ryan et al. and Fogel et al. comprising a first dielectric portion that is conformal and a second dielectric portion on the 

Regarding claim 10, Ryan et al., Fogel et al. and Li et al. disclose the first dielectric portion (202,302, oxide-rich) and the second dielectric portion (304-2, silicon and nitrogen containing) have different material compositions [0019], [0020, [0026]. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2012/0142192) in view of Hieda et al. (PN 7,579,241).
Li et al. discloses the claimed invention including the IC device as explained in the above rejection.  Li et al. does not disclose depositing the first dielectric material via atomic layer deposition (ALD).  However, Hieda et al. discloses depositing the first dielectric material (108) via ALD.  Note Figures and Col. 10, lines 332-35 of Hieda et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to deposit the first dielectric material via ALD, such as taught by Hieda et al. in order to have a conformal dielectric layer.

Claims 4 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (US 2015/0340274) in view of Fogel et al. (US 2015/0303281) and further in view of Hieda et al. (PN 7,579,241).
Ryan et al. discloses, as shown in Figures, a device comprising:
	an integrated circuit device including a first transistor and a second transistor, wherein the first transistor includes at least a portion of a first fin, the first fin has a width, the second 
Ryan et al. discloses the width of the first fin and the second fin is 10 nanometers or less.  Ryan et al. does not disclose the width of the first fin and the second fin is 4 nanometers or less.  However, Fogel et al. discloses an integrated circuit device comprising a first fin (10) and a second fin (10) having the width that is 4 nanometers or less.  Note Figures and [0040] of Fogel et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the first and second fins of Ryan et al. having the width of 4 nanometers or less, such as taught by Fogel et al. in order to have the desired configuration.
Ryan et al. and Fogel et al. do not disclose the device is a computing device, the integrated circuit device is a processing device, and a memory device communicatively coupled to the processing device.  However, Hieda et al. a computing device (302,305) having a processing device (CPU), and a memory device (RAM, memory) communicatively coupled to the processing device.  Note Figures 28-30 of Hieda et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to integrate the device of Ryan et al. and Fogel et al. with the computing device, the processing device and the memory device in order to perform the desired function.

Regarding claim 23, Ryan et al., Fogel et al. and Hieda et al. disclose the first fin and the second fin extend from a semiconductor substrate.



Regarding claim 25, Ryan et al., Fogel et al. and Hieda et al. disclose the computing device further incudes a communication chip (302,303).

Regarding claim 4, Ryan et al. and Fogel et al. disclose the claimed invention including the IC device as explained in the above rejection.  Ryan et al. and Fogel et al. do not disclose the first fin (101,102,103) includes multiple different material layers, and the second fin (101,102,103) includes multiple different material layers.  However, Hieda et al. discloses a fin includes multiple different material layers, and a second fin includes multiple different material layers.  Note Figures and Col. 4, lines 47-48 of Hieda et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the fins of Ryan et al. and Fogel et al. including multiple different material layers, such as taught by Hieda et al. in order to have the desired structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897